USCA4 Appeal: 22-6787      Doc: 12         Filed: 09/27/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6787


        LEO BRANDON FARNSWORTH,

                            Plaintiff - Appellant,

                     v.

        JANET YELLEN, Secretary of the Treasury,

                            Defendant - Appellee.



        Appeal from the United States District Court for the Western District of Virginia, at
        Roanoke. Michael F. Urbanski, Chief District Judge. (7:21-cv-00623-MFU-JCH)


        Submitted: September 22, 2022                               Decided: September 27, 2022


        Before WILKINSON, DIAZ, and RUSHING, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Leo Brandon Farnsworth, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6787      Doc: 12          Filed: 09/27/2022     Pg: 2 of 2




        PER CURIAM:

               Leo Brandon Farnsworth appeals the district court’s order dismissing, for lack of

        subject matter jurisdiction, his civil action brought pursuant to the Federal Tort Claims Act,

        28 U.S.C. §§ 1346(b), 2671-80 (“FTCA”), against Defendant Janet Yellen, the United

        States Secretary of the Treasury. On appeal, we confine our review to the issues raised in

        the informal brief. See 4th Cir. R. 34(b). Because Farnsworth’s informal brief does not

        challenge the district court’s dispositive determination that he failed to allege any claims

        under state law that would be actionable under the FTCA, he has forfeited appellate review

        of the court’s order. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The

        informal brief is an important document; under Fourth Circuit rules, our review is limited

        to issues preserved in that brief.”). Accordingly, we affirm the district court’s judgment.

        We dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                                         AFFIRMED




                                                      2